DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II: claims 14-30 in the reply filed on 10/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 and 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
Claim Objections
Claim 29 is objected to because of the following informalities:  In line 2, “wherein first material and the second” should read –wherein the first material and the second material.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "high-temperature" in claim 14 is a relative term which renders the claim indefinite.  The term "high-temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 15-30 are dependent on claim 14 and are thus also rejected for the same reason.
Claim 17 recites “a heating/sintering/synthesizing station,” which renders the claim indefinite, because the use of forward slashes makes it unclear whether the “heating,” “sintering,” and “synthesizing” are in the alternative or are all required. 
Claim 20 recites the limitations “at least one of the step” and “at least one other step,” which both render the claim indefinite. There is insufficient antecedent basis for “the step.” Furthermore, it is unclear if “at least one other step” is referring to the steps recited in claim 14 or a step(s) not recited in claim 14. For the purposes of examination, claim 20 is given the broadest reasonable interpretation such that the limitation “at least one of the step” is interpreted as at least one of the depositing, pressurizing, heating, and depressurizing, and such that the limitation “at least one other step” is interpreted as at least one of the depositing, pressurizing, heating, and depressurizing not performed at the first station.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls (WO 2020/064756), as cited in the IDS dated 9/14/2021.
Regarding claim 14, Valls teaches a method for manufacturing components (i.e. objects)  made of superposed deposition of layers of material, wherein the method comprises providing a mould, filling the mould with powder, which may be in different layers (i.e. depositing one or more layers of material inside a mold), sealing the mould and subjecting the mould to high pressure (i.e. pressurizing the inside of the mold), while keeping a high pressure level, raising the temperature of the mould thereby sintering the powder (i.e. heating the inside of the mold thereby sintering the powder), and while keeping a high enough temperature, releasing at least some of pressure applied to the mould (i.e. depressurizing the mold) (p. 2 ln. 47 – p. 3 ln. 8, p. 19 ln. 10-11, p. 66 ln. 24 – p. 67 ln. 42). Valls teaches a method of manufacturing components (Abstract); thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to repeat the above process of Valls to manufacture a second component, which reads on repeating the depositing, the pressurizing, the heating and the depressurizing.
Regarding claim 15, Valls teaches wherein pressurizing the mold comprises sealing the mold (p. 2 ln. 52, p. 48 ln. 1-2) and injecting pressurized gas into the mold (p. 53 ln. 11-39).

As to claim 17, Valls teaches depositing powder, pressurizing, heating, and depressurizing (p. 2 ln. 47 – p. 3 ln. 8), as discussed above regarding claim 14. These steps take place inside the mold of Valls, which reads on both a material deposition station and a heating/sintering/synthesizing station as claimed when given the broadest reasonable interpretation. Furthermore, Valls teaches that the sealed and filled mold may be introduced to a pressure application device, such as a HIP device to carry out the subsequent steps of pressurizing, heating, and depressurizing (p. 54 ln. 41-52). Note that HIP (hot isostatic pressing) is a sintering process. In this case, the mold of Valls reads on a material deposition station and the pressure application device of Valls reads on a heating/sintering/synthesizing station.
As to claim 18, Valls teaches wherein the pressurizing the inside of the mold comprises injecting gas into the mold under a pressure of 155 MPa (22.48 kpsi) or more (p. 53. ln. 11-49, which reads on the instantly claimed range. Furthermore, as the mold of Valls is sealed prior to pressurizing and heating, one of ordinary skill in the art would expect the pressure of the gas inside the mold to further increase upon heating of the inside of the mold.
Regarding claim 19, Valls teaches depositing multiple layers of material (p. 19 ln. 10-11), which also reads on depositing one layer.
Regarding claim 20, Valls teaches that the sealed and filled mold may be introduced to a pressure application device, such as a HIP device to carry out the subsequent steps of pressurizing, heating, and depressurizing (p. 54 ln. 41-52). In this case, the location where the sealing and filling are carried out read on a first station and the pressure application device reads on a second station.
As to claim 29, Valls teaches wherein the material may be composed of multiple different materials, which may be filled in the mold in a stratified way with different material layers (p. 18 ln. 50 – p. 19 ln. 11), which reads on wherein the material comprises a first material and a second material, .
Allowable Subject Matter
Claims 21, 22-28, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21, the prior art fails disclose the method as claimed. In particular, the closest prior art, Valls (WO 2020/064756), renders obvious the subject matter recited in the instant claim 14, as set forth above, but fails to disclose or adequately suggest wherein the step of depositing one or more layers comprises feeding the material using an actively cooled material-feeding component.
Regarding claims 22-27, the prior art fails disclose the method as claimed. In particular, the closest prior art, Valls (WO 2020/064756), renders obvious the subject matter recited in the instant claim 14, as set forth above. Valls further teaches providing the mold (p. 2 ln. 49), but fails to teach or fairly suggest stacking plates to provide the mold, as required by claims 22-27.
Regarding claim 28, the prior art fails disclose the method as claimed. In particular, the closest prior art, Valls (WO 2020/064756), renders obvious the subject matter recited in the instant claim 14, as set forth above. Valls further teaches wherein the material may comprises multiple materials in contact 
As to claim 30, the prior art fails disclose the method as claimed. In particular, the closest prior art, Valls (WO 2020/064756), renders obvious the subject matter recited in the instant claim 14, as set forth above, but fails to disclose or adequately suggest further depositing lubricant over a portion of the mold at least one of before depositing a layer of material, and before depositing another one of the at least one layer of material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734